Title: To Thomas Jefferson from Alexander Watt, 24 February 1791
From: Watt, Alexander
To: Jefferson, Thomas



Honoured Sir
Savannah in Georgia 24th. Feby. 1791

I beg you will pardon me for the freedom I take in troubling you with this at a time when no doubt Matters of great consequence require your Attention.
The Legislature of this State in the beginning of the year 1789, appointed or continued a Health officer for this Port, to go on board of every Vessel, from any foreign Port, and ordered a fee of three Dollars to be paid the said officer by the Captain of such Vessel. The New Government beginning to operate about the  same time, he never appeared to act under the State appointment untill, within two or three Months past, and almost all the Masters of Vessels had been in different Ports of the States since the New Constitution took place, and no fee of this name demanded, they and almost every other person think it an imposition and ought not to be suffered; This however triffling it may appear to you has made a great deal of Noise here. He (Doctor Geoghagen) has got warrants from a Justice of the Peace to stop I suppose not less than One hundred Masters of Vessels, two or three among the first of them were Consigned to me. I have become their Security and mean to carry it through the Courts, but that being tedious I give you this information. If it is worth your notice it may be determined sooner. I am sorry to see Strangers so dissatisfied and haunted by the Constables in every corner of the Streets, and for what is generally thought Stretching the power of this State; There being no House of Assembly sitting We can get no redress here just now. There is no Hospital here nor the smallest provision for any seafaring man that may be on shore and without money nor would the Health officer give them any Assistance. I hope you will excuse so much freedom and I remain Sir Your Most Obedient and very humble Servant,

Alexander Watt

